                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

CARBONITE FILTER                                                    :
CORPORATION,
                                                                    :
                     Plaintiff                                            CIVIL ACTION NO. 3:18-1238
                                                                    :
                     v
                                                                    :            (JUDGE MANNION)
C. OVERAA & CO.,
                                                                    :
                     Defendant

                                                               ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

(1)       Overaa’s motion to dismiss, (Doc. 12), Carbonite’s complaint, (Doc.

          1), for lack of personal jurisdiction is GRANTED;

(2)       Carbonite’s complaint against Overaa, (Doc. 1), is DISMISSED; and

(3)       The clerk of court is directed to CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1238-01-ORDER.wpd
